 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:18-MC-00136-TLN-EFB
12                  Plaintiff,
                                                       STIPULATION AND ORDER EXTENDING TIME
13                  v.                                 FOR FILING A COMPLAINT FOR FORFEITURE
                                                       AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $6,000.00 IN U.S.                   ALLEGING FORFEITURE
     CURRENCY, and
15
     APPROXIMATELY $6,000.00 IN U.S.
16   CURRENCY,
17                  Defendants.
18          It is hereby stipulated by and between the United States of America and potential claimant John
19 Burson (“Burson”), by and through their respective counsel, as follows:
20          1.      On or about June 15, 2018, claimant Burson file a claim in the administrative forfeiture
21 proceedings with the United States Postal Inspection Service with respect to the both parcels with

22 Approximately $6,000.00 in U.S. Currency (hereafter “defendant currency”), which was seized on

23 April 6, 2018.

24          2.      The United States Postal Inspection Service has sent the written notice of intent to forfeit
25 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any
26 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person

27 other than the claimant has filed a claim to the defendant currency as required by law in the

28
                                                         1
29                                                                            Stipulation and Order to Extend Time to File
                                                                                                               Complaint
30
 1 administrative forfeiture proceeding.

 2           3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 3 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 4 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 5 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 6 the parties. That deadline was September 13, 2018.

 7           4.      By Stipulation and Order filed September 14, 2018, the parties stipulated to extend to

 8 December 12, 2018, the time in which the United States is required to file a civil complaint for
 9 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

10 currency is subject to forfeiture.

11           5.      By Stipulation and Order filed December 20, 2018, the parties stipulated to extend to

12 January 11, 2019, the time in which the United States is required to file a civil complaint for forfeiture

13 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

14 subject to forfeiture.

15           6.      By Stipulation and Order filed January 15, 2019, the parties stipulated to extend to

16 February 11, 2019, the time in which the United States is required to file a civil complaint for forfeiture

17 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

18 subject to forfeiture.

19           7.      By Stipulation and Order filed February 20, 2019, the parties stipulated to extend to

20 March 11, 2019, the time in which the United States is required to file a civil complaint for forfeiture

21 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

22 subject to forfeiture.

23           8.      By Stipulation and Order filed March 11, 2019, the parties stipulated to extend to April

24 10, 2019, the time in which the United States is required to file a civil complaint for forfeiture against

25 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to
26 forfeiture.

27           9.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

28 extend to May 10, 2019, the time in which the United States is required to file a civil complaint for
                                                     2
29                                                                         Stipulation and Order to Extend Time to File
                                                                                                              Complaint
30
 1 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 2 currency is subject to forfeiture.

 3          10.     Accordingly, the parties agree that the deadline by which the United States shall be

 4 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 5 alleging that the defendant currency is subject to forfeiture shall be extended to May 10, 2019.

 6   Dated:       4/10/2019                                 MCGREGOR W. SCOTT
                                                            United States Attorney
 7

 8                                                          /s/ Kevin C. Khasigian
                                                            KEVIN C. KHASIGIAN
 9                                                          Assistant U.S. Attorney
10
     Dated:       4/10/2019                                 /s/ Dean Cook
11                                                          DEAN COOK
                                                            Attorney for John Burson
12                                                          (As authorized via email)

13          IT IS SO ORDERED.

14 Dated: April 12, 2019

15

16
                                                        Troy L. Nunley
17
                                                        United States District Judge
18

19
20

21

22

23

24

25
26

27

28
                                                        3
29                                                                            Stipulation and Order to Extend Time to File
                                                                                                               Complaint
30
